                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

BARBARA FELDMAN,

            Plaintiff,

v.                                                       No. 3:19-cv-419-PDB

TARGET CORPORATION,

            Defendant.


                              Omnibus Order

      Barbara Feldman alleges that, while shopping at Target, she tripped
over a corner guard, fell, and injured herself. At a trial beginning on June 22,
2021, a jury must decide her claim that Target breached a duty to maintain
the store in a reasonably safe condition. The Court earlier granted summary
judgment on her claim that Target breached a duty to warn, ruling the corner
guard is open and obvious. Doc. 79 at 9, 11; Doc. 81 at 2.

      This omnibus order addresses motions in limine (many, for an action
defense counsel described as “about the simplest case I can remember trying
in a very long time”). Finding oral argument on the motions unnecessary, the
Court denies the request for oral argument. Doc. 111. This order also
addresses the jury questionnaire proposed by the parties.
I.    Law

A.    Governing Law

      In a federal diversity action, state law governs substantive issues, and
federal law governs procedural issues. Erie R.R. Co. v. Tompkins, 304 U.S. 64,
78 (1938). Because procedural rules include evidentiary rules, the Federal
Rules of Evidence apply. McDowell v. Brown, 392 F.3d 1283, 1294 (11th Cir.
2004). Still, some “state evidentiary rules are substantive in nature, and
transcend the substance-procedure boundary.” Id. at 1295.

B.    Federal Rules of Evidence

1.    Purpose

      The Federal Rules of Evidence “should be construed so as to administer
every proceeding fairly, eliminate unjustifiable expense and delay, and
promote the development of evidence law, to the end of ascertaining the truth
and securing a just determination.” Fed. R. Evid. 102.

2.    Discretion

      A district court has wide discretion in determining the admissibility of
evidence under the Federal Rules of Evidence. Sprint/United Mgmt. Co. v.
Mendelsohn, 552 U.S. 379, 384 (2008).

3.    Motions in Limine

      “In limine” is defined as “‘[o]n or at the threshold; at the very beginning;
preliminarily.’” Luce v. United States, 469 U.S. 38, 40 n.2 (1984) (quoting
Black’s Law Dictionary 708 (5th ed. 1979)). In a broad sense, the term means

                                        2
“any motion, whether made before or during trial, to exclude anticipated
prejudicial evidence before the evidence is actually offered.” Id. “Although the
Federal Rules of Evidence do not explicitly authorize in limine rulings, the
practice has developed pursuant to the district court’s inherent authority to
manage the course of trials.” Id. at 41 n.4.

      “Once the court rules definitively on the record—either before or at
trial—a party need not renew an objection or offer of proof to preserve a claim
of error for appeal.” Fed. R. Evid. 103(b). Thus, a party need not renew an
objection to evidence when the court has definitively ruled on the party’s
motion in limine. Cephus v. CSX Transp., Inc., 771 F. App’x 883, 890 (11th Cir.
2019) (cited authority omitted). Still, an in limine ruling can be changed as the
case unfolds at trial—or even if nothing unexpected happens at trial. See, e.g.,
Luce, 469 U.S. at 41–42.

4.    Relevancy

      With some exceptions, relevant evidence is admissible, and irrelevant
evidence is not admissible. Fed. R. Evid. 402. Evidence is relevant if “it has any
tendency to make a fact more or less probable than it would be without the
evidence” and “the fact is of consequence in determining the action.” Fed. R.
Evid. 401.

5.    Unfair Prejudice, Confusion, Misleading, Undue Delay, Etc.

      A court “may exclude relevant evidence if its probative value is
substantially outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. This


                                        3
rule is an “extraordinary remedy” that a court “should invoke sparingly,” with
the “balance … struck in favor of admissibility.” United States v. Lopez, 649
F.3d 1222, 1247 (11th Cir. 2011) (cleaned up). The rule “requires a court to look
at the evidence in a light most favorable to its admission, maximizing its
probative value and minimizing its undue prejudicial impact.” Id. (quoted
authority omitted).

      “[D]emonstrative evidence, like any evidence offered at trial, should be
excluded ‘if its probative value is substantially outweighed by the danger of
unfair prejudice, confusion of the issues, or misleading the jury.’” United States
v. Gaskell, 985 F.2d 1056, 1060 (11th Cir. 1993) (quoting Fed. R. Evid. 403).

6.    Judicial Notice

      A “court may judicially notice a fact that is not subject to reasonable
dispute because it: (1) is generally known within the trial court’s territorial
jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). “[T]he
court must instruct the jury to accept the noticed facts as conclusive.” Fed. R.
Evid. 201(f); see Eleventh Circuit Pattern Jury Instructions (Civil) 5.2 (2020)
(“The rules of evidence allow me to accept facts that no one can reasonably
dispute. The law calls this ‘judicial notice.’ I’ve accepted [state the fact that the
court has judicially noticed] as proved even though no one introduced evidence
to prove it. You must accept it as true for this case.”).

7.    Leading

      “Leading questions should not be used on direct examination except as
necessary to develop the witness’s testimony. Ordinarily, the court should


                                         4
allow leading questions: (1) on cross-examination; and (2) when a party calls a
hostile witness, an adverse party, or a witness identified with an adverse
party.” Fed. R. Evid. 611(c).

8.    Hearsay

      Hearsay “means a statement that: (1) the declarant does not make while
testifying at the current trial or hearing; and (2) a party offers in evidence to
prove the truth of the matter asserted in the statement.” Fed. R. Evid. 801(c).
A statement by and offered against an opposing party is not hearsay. Fed. R.
Evid. 801(d)(2)(A).

      Hearsay generally is not admissible. Fed. R. Evid. 802. As an exception,
a “statement in a learned treatise, periodical, or pamphlet” is admissible if “the
statement is called to the attention of an expert witness on cross-examination
or relied on by the expert in direct examination” and “the publication is
established as a reliable authority by the expert’s admission or testimony, by
another expert’s testimony, or by judicial notice.” Fed. R. Evid. 803(18).

9.    Expert Testimony

      “A witness who is qualified as an expert by knowledge, skill, experience,
training, or education may testify in the form of an opinion or otherwise if: (a)
the expert’s scientific, technical, or other specialized knowledge will help the
trier of fact to understand the evidence or to determine a fact in issue; (b) the
testimony is based on sufficient facts or data; (c) the testimony is the product
of reliable principles and methods; and (d) the expert has reliably applied the
principles and methods to the facts of the case.” Fed. R. Evid. 702. “An opinion
is not objectionable just because it embraces an ultimate issue.” Fed. R. Evid.


                                        5
704. “Unless the court orders otherwise, an expert may state an opinion—and
give the reasons for it—without first testifying to the underlying facts or data.
But the expert may be required to disclose those facts or data on cross-
examination.” Fed. R. Evid. 705.

      “[A]n expert may rely on hearsay evidence as part of the foundation for
his opinion so long as the hearsay evidence is the type of evidence reasonably
relied upon by experts in the particular field in forming opinions or inferences
on the subject.” Knight through Kerr v. Miami-Dade Cnty., 856 F.3d 795, 809
(11th Cir. 2017) (internal quotation marks omitted); see also Daubert v. Merrell
Dow Pharms., Inc., 509 U.S. 579, 592 (1993) (“Unlike an ordinary witness, …
an expert is permitted wide latitude to offer opinions, including those that are
not based on firsthand knowledge or observation.”).

10.   Summary Evidence

      A party “may use a summary, chart, or calculation to prove the content
of voluminous writings, recordings, or photographs that cannot be conveniently
examined in court.” Fed. R. Evid. 1006. “The proponent must make the
originals or duplicates available for examination or copying, or both, by other
parties at a reasonable time and place.” Id. “And the court may order the
proponent to produce them in court.” Id.

C.    Federal Rules of Civil Procedure

1.    Goal

      The    Federal   Rules   of   Civil   Procedure   “should   be   construed,
administered, and employed by the court and the parties to secure the just,



                                        6
speedy, and inexpensive determination of every action and proceeding.” Fed.
R. Civ. P. 1.

2.    Expert Disclosures

      A party must disclose to the opposing party the identity of any expert
witness it may use at trial to present evidence. Fed. R. Civ. P. 26(a)(2)(A). The
purpose of the rule is to provide the opposing party with a reasonable
opportunity to prepare effective cross-examination and decide whether to
arrange the party’s own expert testimony. OFS Fitel, LLC v. Epstein, Becker &
Green, P.C., 549 F.3d 1344, 1361–62 (11th Cir. 2008). An expert opinion elicited
on re-direct examination is not exempt from the disclosure requirement; “[a]n
expert opinion is an expert opinion.” English v. D.C., 651 F.3d 1, 13 (D.C. Cir.
2011).

      If an expert witness “is one retained or specially employed to provide
expert testimony in the case or one whose duties as the party’s employee
regularly involve giving expert testimony,” the party must include with the
disclosure a signed report that must contain six items, including “a complete
statement of all opinions the witness will express and the basis and reasons
for them,” “the facts or data considered by the witness in forming them,” and
“the witness’s qualifications, including a list of all publications authored in the
previous 10 years.” Fed. R. Civ. P. 26(a)(2)(B).

      If an expert witness is not required to provide an expert report, the
disclosure must state “the subject matter on which the witness is expected to
present evidence” and “a summary of the facts and opinions to which the
witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C). This requirement “is
considerably less extensive” than the report required for a retained expert, and

                                        7
“[c]ourts must take care against requiring undue detail, keeping in mind that
these witnesses have not been specially retained and may not be as responsive
to counsel as those who have.” Fed. R. Civ. P. 26(a) advisory committee’s note
to 2010 amendment. The witness may testify as both a fact witness and provide
expert testimony. Id.

       Disclosures must be made at the “times and in the sequence that the
court orders” or, if not ordered, “at least 90 days before the date set for trial or
for the case to be ready for trial.” Fed. R. Civ. P. 26(a)(2)(D).

       “If a party fails to provide information … as required … the party is not
allowed to use that information … to supply evidence … at a trial, unless the
failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1);
accord Crawford v. ITW Food Equip. Grp., LLC, 977 F.3d 1331, 1341 (11th Cir.
2020). The rule “provides an incentive for full disclosure; namely, that a party
will not ordinarily be permitted to use on direct examination any expert
testimony not so disclosed.” Fed. R. Civ. P. 26 advisory committee’s note to
1993 amendment.

      The rule-breaking party has the burden of showing substantial
justification or harmlessness. Knight, 856 F.3d at 812. “Substantially justified”
means “reasonable people could differ as to the appropriateness of the
contested action.” Id. 1


      1The    meaning of “harmless” is less clear. The ordinary meaning is “free from harm,
liability, or loss.” Merriam-Webster, www.merriam-webster.com/dictionary/harmless (last
visited June 17, 2021). Advisory committee notes suggest non-compliance is harmless only if
the non-compliance was a mistake and the information was already known. Fed. R. Civ. P.
37 advisory committee’s note to 1993 Amendment; see Crawford, 977 F.3d at 1353 (Tjoflat,
J., dissenting); see also Taylor v. Mentor Worldwide LLC, 940 F.3d 582, 607–08 (11th Cir.
2019) (Tjoflat, J., dissenting) (same). Other circuits continue to apply pre-Rule 37(c)(1),
judicially created, non-exhaustive factors to determine substantial justification or
                                            8
3.     Depositions at Trial

       A party may object at trial “to the admission of any deposition testimony
that would be inadmissible if the witness were present and testifying.” Fed. R.
Civ. P. 32(b). An objection “to the competence, relevance, or materiality of
testimony … is not waived by a failure to make the objection before or during
the deposition, unless the ground for it might have been corrected at that time.”
Fed. R. Civ. P. 32(d)(3)(A).

4.     Compulsory Medical Examination

       A court may order a party “whose mental or physical condition … is in
controversy to submit to a physical or mental examination by a suitably
licensed or certified examiner.” Fed. R. Civ. P. 35(a). If an examination is made
by the parties’ agreement, the rule specifies requirements for providing
examination reports. Fed. R. Civ. P. 35(b).




harmlessness. See, e.g., Chamberlain Estate of Chamberlain v. City of White Plains, 960 F.3d
100, 117 (2d Cir. 2020); HCG Platinum, LLC v. Preferred Prod. Placement Corp., 873 F.3d
1191, 1201 (10th Cir. 2017). Those factors are the explanation for the failure, the importance
of the witness’s testimony, the need for time to prepare to respond to the testimony, and the
possibility of a continuance. Murphy v. Magnolia Elec. Power Ass’n, 639 F.2d 232, 235 (5th
Cir. 1981); accord Alimenta (U.S.A.), Inc. v. Anheuser-Busch Cos., Inc., 803 F.2d 1160, 1163
(11th Cir. 1986).
        The Eleventh Circuit, without discussion of the effect of Rule 37(c)(1), has applied the
factors to hold a district court did not abuse its discretion in excluding testimony of a
belatedly disclosed witness, but in the same opinion applied Rule 37(c)(1) without the factors
to hold the district court did not abuse its discretion in excluding the testimony of three expert
witnesses because their reports failed to comply with the Rule 26(a)(2)(B) requirements. See
Romero v. Drummond Co., Inc., 552 F.3d 1303, 1321, 1323 (11th Cir. 2008).
       The Court need not decide the meaning of “harmless” to decide the motions in limine
here and therefore declines to do so.

                                                9
D.    Florida Law

1.    Collateral Sources

      Florida law provides that in an action “in which liability … is determined
by the trier of fact and in which damages are awarded to compensate the
claimant for losses sustained, the court shall reduce the amount of such award
by the total of all amounts which have been paid for the benefit of the claimant,
or which are otherwise available to the claimant, from all collateral sources[.]”
Fla. Stat. § 768.76(1).

      The “dual functions of the collateral source rule are to be harmonized:
although evidence that may confuse the jury as to both liability and damages
should not be admitted, … any potential windfalls to the plaintiff that might
occur through the exclusion of such evidence are minimized by judicial
reductions to the damage award by any collateral source, which occurs outside
of the jury’s presence.” Joerg v. State Farm Mut. Auto. Ins. Co., 176 So. 3d 1247,
1255 (Fla. 2015).

      Under Florida law, a plaintiff may introduce into evidence and request
from the jury the gross amount of her medical bills, rather than the lesser
amount paid by a private health insurer in full settlement of the medical bills.
Nationwide Mut. Fire Ins. Co. v. Harrell, 53 So. 3d 1084, 1086 (Fla. 1st DCA
2010).

      Whether state law concerning collateral sources is procedural or
substantive for choice of law purposes depends on the particulars of the state
law. ML Healthcare Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293,
1300–01 (11th Cir. 2018).


                                       10
2.    Future Medical Expenses

      “Florida law restricts recovery of future medical expenses to those
expenses ‘reasonably certain’ to be incurred.” Volusia Cnty. v. Joynt, 179 So.
3d 448, 452 (Fla. 5th DCA 2015). For recovery, a plaintiff therefore must
“establish, through competent, substantial evidence, that future medical
expenses will more probably than not be incurred.” Id.

      “[M]edical testimony is not required as a prerequisite to a jury
instruction on future damages.” Sullivan v. Price, 386 So. 2d 241, 244 (Fla.
1980). When an expert opines about future medical expenses, “whatever
qualification is placed on the opinion by the expert (i.e., surgery is possible or
likely) goes to the weight of the opinion, and not its admissibility.” White v.
Westlund, 624 So. 2d 1148, 1151 (Fla. 4th DCA 1993) (emphasis in original);
accord Fitzsimmons v. Biomet Orthopedics, Inc., No. 2:19-cv-182-FtM-29NPM, 2020
WL 6784236, at *13 (M.D. Fla. Nov. 18, 2020). Accordingly, “a medical expert may
testify that future medical procedures are ‘possible’ or ‘likely,’ and need not
phrase an opinion in terms of such surgery or treatment being ‘reasonably
necessary.’” White, 624 So. 2d at 1151; see also Shearon v. Sullivan, 821 So. 2d
1222, 1225–26 (Fla. 1st DCA 2002) (holding that if a doctor opines that future
medical care and costs would be necessary to a reasonable degree of medical
probability, then any qualification placed on the opinion goes to the weight of
the opinion).




                                       11
II.   Analysis

A.    Life Tables

      Feldman moves for judicial notice of the life table for white women in the
National Vital Statistics Reports, Vol. 68, No. 7, June 24, 2019—Table 6. Doc.
61.

      At the final pretrial conference, the Court granted the motion to the
extent the Court—subject to foundation and relevancy, see Doc. 70—will
judicially notice that the Centers for Disease Control and Prevention provides
the statistical data in the life table. That fact can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.

B.    Summary of Medical Bills

      Feldman provides notice of her intent to use a summary of medical bills
she incurred. Docs. 64, 96, 96-1, 123, 123-1.

      At the final pretrial conference, the Court construed the notice as a
motion and granted it to the extent Feldman can use a summary of medical
bills she incurred. Considering the number of bills and the detail in them, the
medical bills cannot be conveniently examined in court. See Fed. R. Evid. 1006.
Addressing Target’s response to the motion, the summary must accurately
reflect all evidentiary rulings. See Doc. 71.

C.    Incident at Talbots

      Feldman moves for an order excluding evidence of, or reference to, any
prior claim or litigation by her, identifying only an incident at Talbots and


                                        12
contending the evidence is unfairly prejudicial, will confuse the issues, and will
mislead the jury. Doc. 62.

        At the final pretrial conference, the Court denied the motion for the
reasons stated in Target’s opposition to the motion. See Doc. 69. The evidence
relates to the cause of Feldman’s left-shoulder injuries and her belief about the
cause of the injuries. As Target stipulates, its counsel must not reference the
amount of the Talbots settlement or describe Feldman as litigious. See Doc. 69
at 3.

D.      Record of “Near Miss” Incidents

        Target moves for an order excluding evidence that Target tracks “near
miss” incidents or evidence of these “near miss” incidents, contending the
evidence is not relevant, will confuse the issues, and will waste time. Doc. 72
at 2, 6–8; Docs. 73, 73-1.

        The Court grants the motion for the reasons stated in the motion. See
Doc. 72 at 2, 6–8. Feldman’s opposition is unpersuasive, particularly since the
“open and obvious” issue is no longer in the case. See Doc. 75 at 7–8. According
to the corporate representative’s testimony, the tracking collects data from
employee reports of equipment hitting fixtures and the like—not from
customer reports of tripping and the like. Moreover, there is no evidence the
tracking was done or capable of being done when Feldman fell.

E.      Prior Incidents

        Target moves for an order prohibiting Feldman from introducing
evidence of two prior incidents in the last four years in which guests tripped
on a corner guard in a northeast Target store, contending the incidents are

                                       13
dissimilar and therefore not relevant and unfairly prejudicial. Doc. 72 at 2–3,
9–10.

        The Court denies the motion for the reasons stated in Feldman’s
opposition to the motion. See Doc. 75 at 8–12; Doc. 75-1. Feldman’s incident is
substantially similar to the prior incidents. They therefore relate to notice and
safety. Prejudice, if any, does not “substantially” outweigh the probative value
of the evidence. See Fed. R. Evid. 403 (quoted).

F.      Walmart’s Corner Guards

        Feldman moves for an order prohibiting use of, or reference to,
photographs of corner guards at Walmart, contending Target failed to comply
with disclosure requirements and can show neither substantial justification
nor harmlessness and, moreover, the photographs are not relevant, are
unfairly prejudicial, and would confuse and mislead the jury. Doc. 99.

        Target acknowledges it disclosed the photographs too late and states it
will not use them. Doc. 110 at 2. The Court denies the motion, Doc. 99, as
moot.

G.      Time to Repair Labrum

        Feldman moves for an order prohibiting testimony about, or reference to,
the time it took treating physician Dr. Kevin Murphy to repair her labrum
during surgery, contending his testimony is speculative. Doc. 98; see Doc. 95-2
p. 54, ln. 2–p. 55, ln. 2.

        The Court denies the motion for the reasons stated in Target’s
opposition to the motion. Doc. 110 at 7–9. Viewed in context (including that Dr.


                                       14
Murphy—a doctor board-certified in orthopedic surgery—performs these types
of repairs and spent thirty-eight minutes to perform eight procedures), the
testimony is not speculative. See Doc. 95-2 at 18–19 (Dr. Murphy’s testimony).
Feldman is free to emphasize that Dr. Murphy qualified his testimony.

H.    Recoverable Medical Expenses

      Target moves for an order prohibiting Feldman from “boarding” or
“claiming” medical expenses she has no obligation to pay because of private
health insurance, contending the expenses are not relevant and will mislead
the jury into believing she has significant expenses she must pay. Doc. 72 at 2,
10–13; Doc. 74; see also Doc. 71 (Target’s response in opposition to Feldman’s
notice of her intent to use a summary of medical bills she incurred, Doc. 64).
Target explains the amount she has no obligation to pay is $98,312.93, while
the amount she has an obligation to pay is $18,305.79. Doc. 71 at 1–2; but see
Docs. 123-1 (second amended summary of medical expenses).

      The Court denies the motion. Florida law in this area is substantive in
nature. See Joerg, 176 So. 3d at 1255; see also McDowell, 392 F.3d at 1295.
Under that law, Feldman may introduce into evidence and request from the
jury the gross amount of her medical bills, subject to later reduction by the
Court. 2 See Harrell, 53 So.3d at 1086. Target remains able to challenge medical
expenses as unreasonable or unnecessary. Target remains able to request a
special verdict. Instruction 501.8 of the Florida Standard Jury Instructions in
a Civil Case is available if warranted.




      2Even  under the Federal Rules of Evidence, the evidence relates—at a minimum and
however slightly—to the extent of Feldman’s injuries.

                                          15
I.    Feldman’s Testimony to Avoid a Directed Verdict

      Target moves for an order prohibiting Feldman from testifying that she
was distracted by merchandise, contending the testimony conflicts with prior
testimony and would be offered solely to conform the testimony to expert
testimony of Traci Campbell and to avoid judgment as a matter of law. Doc. 94
at 6, 19. The Court denies the motion for the reasons stated in Feldman’s
opposition to the motion. Doc. 113 at 16–17. Target provides no authority
extending the rule prohibiting sham affidavits in the summary judgment
context to prohibit assertedly sham testimony in the trial context. See Lane v.
Celotex Corp., 782 F.2d 1526, 1530 (11th Cir. 1986) (explaining when a court
may disregard an affidavit as a sham). Moreover, whether Feldman was
distracted by merchandise was not unambiguously asked and answered during
her deposition. The jury, not the Court, must resolve whether she is credible.

J.    Provision of Video Evidence

      Target moves for an order prohibiting Feldman and Campbell from
testifying or suggesting Target improperly withheld the video of the incident,
contending the testimony is not relevant, is unfairly prejudicial, would confuse
the issues, and would mislead the jury. Doc. 94 at 6–7.

      The Court grants the motion for the reasons stated in the motion, Doc.
94 at 6–7, to the extent Feldman and Campbell must not testify or suggest that
Target improperly withheld the video of the incident. Responding to Feldman’s
opposition to the motion, this ruling does not prohibit her from testifying she
did not possess the video before she sat for her deposition, she therefore had
not watched the video before she sat for her deposition, and her recall during
the deposition was affected thereby. See Doc. 113 at 18.

                                      16
K.      Campbell’s Testimony

        The Court previously ruled Campbell is qualified, is reliable, and can
potentially help the jury. Doc. 79 at 14–15. The Court ruled she may testify
that:

        ▪“The initiating motion in this trip and fall accident was Ms. Feldman’s
        right foot striking an object at the end of the aisle that abruptly halted
        her forward motion and caused her to become unbalanced and fall to the
        ground. More likely than not, the object that Ms. Feldman struck was a
        metal floor level endcap corner guard.” Doc. 57-1 at 70 (opinion 2).

        ▪“Given the lack of outward motion observed by Ms. Feldman’s left foot
        at the time she starts to leave the aisle, Ms. Feldman was standing close
        to the outer edge of the endcap. This is also confirmed by Ms. Feldman’s
        left foot continuing forward without appearing to strike anything and
        her not falling on the endcap fixture itself, instead striking the floor.”
        Doc. 57-1 at 70 (opinion 3).

        ▪“The overall design of the subject endcap area exhibits a number of
        factors that can negatively impact someone’s ability to successfully
        navigate the aisleway including:

           a. Lack of a floor stripe corresponding with the outer edge of the
           endcap as seen on the opposite end of the subject aisle.

           b. Glare from overhead lighting reflecting off the Vinyl Composite
           of the floor.

           c. Endcap with pegboard and hooks display that lacked side
           guarding and did not extend to the outermost edge of the end
           cap[.]

           d. Use of metal corner guards on the corner of the subject endcap.

        Doc. 57-1 at 70 (opinion 5).

        ▪ “The subject metal guard protrudes into the available pedestrian aisle
        by approximately 2.375 inches in each direction from the end cap. Doc.
        57-1 at 70 (opinion 6).




                                           17
      ▪“The metal guard’s protrusion into the available pedestrian walkway is
      an inherently dangerous … trip hazard.” Doc. 57-1 at 70 (opinion 7).

      ▪“The metal guards are not consistently located on the corners of each
      endcap in the store. They are only located on ends of some of the aisles.”
      Doc. 57-1 at 71 (opinion 9).

      ▪“All of these factors, including the presence of the floor level metal
      corner guards, contributed to a foreseeably hazardous and unreasonably
      dangerous environment for Target’s shoppers, including Ms. Feldman,
      and negatively impacted Ms. Feldman’s ability to successfully walk
      through the subject aisles and around the subject endcap,” Doc. 57-1 at
      71 (opinion 10), to the effect that various conditions of the aisle walkway
      negatively impacted Feldman’s ability to navigate the aisle.

Doc. 79 at 16–18; Doc. 81 at 2–3, 7–8.

      The Court ruled Campbell must not testify that:

      ▪”At the time just prior to this incident, Ms. Feldman was shopping in a
      manner that was appropriate, foreseeable, and not negligent.” Doc. 57-
      1 at 70 (opinion 1).

      ▪“Just prior to the incident, Ms. Feldman is engaged in shopping for
      merchandise and is looking ahead at the goods on the aisle in front of
      her. This is expected and foreseeable on the part of an active shopper.”
      Doc. 57-1 at 70 (opinion 4).

      ▪“The metal guard’s protrusion into the available pedestrian walkway is
      a … foreseeably hazardous trip hazard.” Doc. 57-1 at 70 (opinion 7).

      ▪“The metal guards are located at floor height and not at a height that
      is easily seen by shoppers as they are looking at merchandise on the
      shelves in front of them.” Doc. 57-1 at 70 (opinion 8).

      ▪“All of these factors, including the presence of the floor level metal
      corner guards, contributed to a foreseeably hazardous and unreasonably
      dangerous environment for Target’s shoppers, including Ms. Feldman,
      and negatively impacted Ms. Feldman’s ability to successfully walk
      through the subject aisles and around the subject endcap,” Doc. 57-1 at
      71 (opinion 10), to the extent she opines the corner guard’s protrusion
      into the pedestrian walkway was foreseeably hazardous and that the
      aisle walkway was a foreseeably hazardous environment for shoppers.

                                          18
Doc. 79 at 16–18; Doc. 81 at 2–3, 7–8.

      Before those rulings, Target moved for an order prohibiting Campbell
from offering legal conclusions, contending the testimony is unfairly
prejudicial and not helpful. Doc. 72 at 1–6; see also Doc. 51 (Target’s motion to
strike Campbell’s testimony). The Court denies the motion as moot in light of
those rulings.

      Target moves for an order prohibiting Campbell from providing opinion
5, contending the opinion is “tantamount to an opinion that the corner guard
was not open and obvious, contrary to the previous ruling from the Court that
the corner guard is open and obvious”; will confuse the issues; and will mislead
the jury. Doc. 101.

      The Court denies the motion. The conditions relate to whether Target
breached the duty to maintain the store in a reasonably safe condition. The
Court ruled Campbell can provide opinion 5 in the same proceeding in which
the Court ruled the corner guard is open and obvious. See Docs. 79, 81. The
opinion and the ruling are not at odds. As stipulated by Feldman, Campbell
must not opine that the corner guard was not visible or was difficult to see. See
Doc. 112 at 2.

      Target moves for an order excluding Campbell’s testimony regarding
American Society for Testing and Material (ASTM) standards and various
codes, observing she failed to mention any in her expert report and contending
they are inadmissible hearsay, they are not binding, ASTM F1637-13 is
inapplicable, and ASTM 1694-14 concerns only methodology. Doc. 72 at 6; Doc.
94 at 4–6, 13–16; Doc. 97 at 5–6; see also Doc. 57-1 at 7, 11, 33 (Campbell’s
affidavit describing the standards); id. at 74–79, 81 (Campbell’s deposition in

                                         19
which she answered questions by Target’s counsel about the standards and
codes).

      The Court denies the motion. While the rules require a report to include
“a complete statement of all opinions the witness will express and the basis
and reasons for them,” and “the facts or data considered by the witness in
forming them,” Fed. R. Civ. P. 26(a)(2)(B), unclear is whether the rules require
specificity of standards on which experts in the area usually rely, rendering
any failure to include them substantially justified. Cf. Thompson v. Doane Pet
Care Co., 470 F.3d 1201, 1203 (6th Cir. 2006) (holding an accountant could
testify about generally accepted accounting principles even though he had
failed to specify reliance on those principles in his report because accountants
base their opinions on the normal general standards of their profession; the
disclosure rule “contemplates that the expert will supplement, elaborate upon,
explain and subject himself to cross-examination upon his report.”). Target’s
hearsay argument is unpersuasive. See Knight, 856 F.3d at 809. Target’s
remaining arguments are best incorporated into cross-examination.

      Target moves for an order prohibiting Campbell from testifying that
Feldman failed to see the corner guard because Feldman was distracted by
merchandise, she forgot it was there, or she was walking too close to the corner
guard, contending Feldman, in her own testimony, “refutes” those reasons.
Doc. 94 at 6, 16–19. The Court denies the motion without prejudice to renewal
at trial after the evidence develops.

L.    Dr. Murphy’s Opinions

      Target moves for an order prohibiting Dr. Murphy from testifying about
these subjects, contending Feldman failed to comply with disclosure

                                        20
requirements and some testimony is not relevant to Feldman’s claim or is
“speculative and conjectural”:

       -Feldman’s fall at Target caused her injuries.

       -Feldman’s injuries are permanent.

       -Feldman may need future medical care in the form of physical therapy,
       injections, and medication.

       -A person’s pre-existing tendonitis makes them more susceptible to
       injury from trauma.

       -Trauma can aggravate existing shoulder arthritis.

       -Arthritis can be accelerated after a surgical procedure.

Doc. 72 at 3, 13–15; Doc. 94 at 2–4; Doc. 94-1; Doc. 97; see also Doc. 70 at 2–3
(Target’s response to Feldman’s motion for judicial notice of the life table, Doc.
61).

       The Court denies the motion. Feldman fairly disclosed the opinions
when she disclosed her experts (and when Dr. Murphy testified). 3 See Fed. R.
Civ. P. 26(a) advisory committee’s note to 2010 amendment. Target’s counsel
had an opportunity to—and did—vigorously question Dr. Murphy about the
details of his opinions when Dr. Murphy sat for his deposition and to record his
trial testimony. See Docs. 72-1, 95-1, 95-2. The generic testimony relates to the
character and scope of Feldman’s medical conditions and prognosis. Regarding
the disclosure, “consistent with” is not the same as “identical to.” Target’s
remaining arguments—including Feldman’s failure to disclose prior injuries to

       3Both sides understand the case management and scheduling order to require expert
disclosures by January 30, 2020, but the order actually required “expert reports” by that date.
See Doc. 18. To the extent no deadline was provided for the disclosure of an expert not
required to provide a report, the default 90-days-before-trial kicked in, and any timeliness
argument by Target is without merit. See Fed. R. Civ. P. 26(a)(2)(D).

                                              21
Dr. Murphy—are best left incorporated into cross-examination. Should
evidence about future medical expenses be lacking when Feldman rests her
case, Target can move for judgment as a matter of law on any claim for them.

M.    Dr. K asraeian’s Opinions

      Within a response to a motion, Feldman argues that if the Court excludes
testimony of Dr. Murphy, the Court should exclude all testimony of Dr. Sina
Kasraeian because Target failed to disclose him, failed to timely request the
compulsory medical examination by him, and failed to provide his curriculum
vitae. Doc. 113 at 13; see also Doc. 114, at 2, n.1 (Feldman’s statement in
footnote to a motion that she does not intend to waive the argument).

      The Court is not excluding testimony of Dr. Murphy. In any event, to the
extent Feldman requests an order excluding Dr. Kasraeian’s testimony, the
Court declines to consider the request because it is improperly imbedded in a
response rather than presented in a motion with a memorandum of law. See
Fed. R. Civ. P. 7(b) (“A request for a court order must be made by motion. The
motion must … state with particularity the grounds for seeking the order[.]”);
Local Rule 3.01(a) (specifying requirements for a motion). A memorandum of
law is particularly important here because there may be open issues regarding
the interplay between the expert disclosure rules and the rules concerning
compulsory medical examinations and related reports.




                                     22
N.   Objections

     The parties describe unresolved objections to questions asked during
depositions. Docs. 114, 116; see also Doc. 66 (order permitting use of
depositions at trial in lieu of live testimony). Feldman’s motion on the same
subject is denied in part as moot to the extent she withdraws objections. See
Doc. 92 (Feldman’s motion concerning leading objections).

1.   Dr. Murphy’s March 15 Video Deposition

      P. 13, ln. 16
      Objections: foundation, causation opinion (Docs. 72, 97)
      Overruled

      P. 19, ln. 23
      Objections: repetitive, demonstrative aid foundation, non-disclosure
      Overruled

      P. 21, ln. 18
      Objections: repetitive, demonstrative aid foundation, non-disclosure
      Overruled

      P. 25, ln. 6
      Objections: leading, causation opinion (Docs. 72, 97)
      Sustained (leading)

      P. 26, ln. 13
      Objections: leading, non-specific and therefore not relevant (Doc. 97)
      Overruled

      P. 28, ln. 23
      Objections: leading, non-specific and therefore not relevant (Doc. 97)
      Overruled

      P. 29, ln. 13
      Objections: non-specific and therefore not relevant (Doc. 97)
      Overruled




                                        23
P. 30, ln. 2
Objections: leading, non-specific and therefore not relevant (Doc. 97)
Overruled

P. 31, ln. 20
Objections: leading, calls for speculation (Doc. 97)
Overruled (on these objections)

P. 31, ln. 23 – p. 32, ln. 19
Objections: leading, speculative future medical care (Doc. 97)
Overruled

P. 32, ln. 14-19
Objections: speculative future medical care (Doc. 97)
Overruled

P. 32, ln. 20–p. 33, ln. 4
Objections: permanency opinion (Doc. 97)
Overruled

P. 33, ln. 4
Objections: permanency opinion (Doc. 97)
Overruled

P. 33, ln. 16
Objections: leading, vague, overbroad
Overruled

P. 57, ln. 2-8
Objections: non-specific and therefore not relevant (Doc. 97)
Overruled

P. 57, ln. 22
Objections: leading, non-specific and therefore not relevant (Doc. 97)
Overruled

P. 58, ln. 15
Objections: narrative report
Sustained

P. 58, ln. 18 – p. 59, ln. 2
Objections: speculative future medical care (Doc. 97)
Overruled



                                   24
     P. 59, ln. 12–19
     Objections: speculation, non-specific and therefore not relevant (Doc. 97)
     Overruled

2.   Dr. Murphy’s March 15 Discovery Deposition

     P. 20, ln. 10–16
     Objection: relevancy
     Overruled

     P. 31, ln. 23–p. 32, ln. 19
     Objections: leading, speculative future medical care (Doc. 97)
     Overruled

     P. 32, ln. 21–p. 33, ln. 2
     Objections: leading, non-specific and therefore not relevant (Doc. 97)
     Overruled

3.   Dr. Kasraeian’s April 19 Video Deposition

     P. 12, ln. 9–22
     Objection: speculation
     Sustained

     P. 22, ln. 2–13
     Objection: leading
     Overruled

     P. 28, ln. 13–23
     Objection: Hearsay
     Sustained

     P. 38, ln. 7–22
     Objections: leading and hearsay
     Overruled

     P. 68, ln. 23–p. 69, ln. 8
     Objections: improper pitting one expert against another, asking expert to give
     opinion about another expert’s opinion
     Sustained




                                        25
O.     Juror Questionnaire

       Separately filed is the final juror questionnaire that will be provided to
venire members when they arrive at the courthouse for jury selection. Some
jointly proposed and individually proposed questions are omitted because they
will be asked in open court (potential venire members will have little time to
complete the questionnaires before entering the courtroom and including all
the questions makes the questionnaire so lengthy as to risk overwhelming
potential venire members). Some jointly proposed and individually proposed
questions are omitted because the questions appear calculated not to select a
fair and impartial jury but to select a jury favorable to one side or the other.4
Counsel will have an opportunity to request additional questioning after the
Court examines the potential jurors. See Fed. R. Civ. P. 47(a).

III.   Conclusion

       In advance of trial, the parties must (1) edit the video depositions of Drs.
Murphy and Kasraeian to ensure they comport with the rulings in this order
and (2) share the edited versions with opposing counsel.

       Many of the arguments in the motions in limine include that the
admission of particular evidence will be unfairly prejudicial, will cause jury
confusion, or will mislead the jury. Either side may request a jury instruction,
as warranted, to minimize any of these.




       4Target  provides no reason for its request to ask potential venire members whether
and where they regularly attend a place of worship. See Doc. 117-1 at 5. Asking this question
could inject into the case a religious-based issue where one is otherwise absent. If Feldman
regularly attends a particular place of worship and Target is concerned fellow attendees
might be in the venire, a more targeted question can be asked in the courtroom.

                                             26
      The parties have provided substantial briefing on the issues raised in the
motions in limine, often repeating arguments, and the Court has carefully
considered the briefing. The parties must be wary of “unjustifiable expense and
delay” in deciding whether to reargue at trial any issue that has been
definitively resolved in this order. See Fed. R. Evid. 102 (quoted).

      Ordered in Jacksonville, Florida, on June 17, 2021.




                                       27
